                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

 JESSE PIERCE and MICHAEL PIERCE,                 )
 on behalf of themselves and all others           )
 similarly situated,                              )
                                                  )
                Plaintiffs,                       )
                                                  )
 v.                                               )          No. 3:13-CV-641-DCP
                                                  )
 WYNDHAM VACATION RESORTS, INC.,                  )
 And WYNDHAM VACATION                             )
 OWNERSHIP, INC.,                                 )
                                                  )
                Defendants.                       )

                                             ORDER

        This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73(b) of the

 Federal Rules of Civil Procedure, and the consent of the parties, for all further proceedings,

 including entry of judgment [Doc. 193].

        Now before the Court is Defendants’ Unopposed Motion to Release Supersedeas Appeal

 Bond and Appeal Bond Rider [Doc. 466]. For grounds, Defendants state that they submitted the

 supersedeas Appeal Bond and Appeal Bond Rider to the Court, which the Court received and

 placed in its financial vault on November 26, 2018. Defendants state that on April 29, 2019, the

 Sixth Circuit Court of Appeals rendered its opinion and vacated the damages award. Defendants

 explain that now that the award of damages has been vacated, the Appeal Bond and Appeal Bond

 Rider serve no further purpose and should be released. Finally, Defendants state that they

 conferred with Plaintiffs, and Plaintiffs do not oppose the Motion.

        The Court has considered Defendants’ request and finds it well taken. “The purpose of the

 supersedeas bond is to preserve the status quo during the pendency of an appeal. It protects the




Case 3:13-cv-00641-DCP Document 469 Filed 09/09/19 Page 1 of 2 PageID #: 18436
 winning party from the possibility of loss resulting from the delay in execution.” G.G. Marck &

 Assocs., Inc. v. Peng, No. 3:05 CV 7391, 2009 WL 891755, at *1 (N.D. Ohio Mar. 31, 2009)

 (quoting Schreiber v. Kellogg, 839 F. Supp. 1157, 1159 (E.D.Pa.1993)). Because the Sixth Circuit

 vacated the damages award, there is no longer any legal basis for the continued existence of the

 supersedeas bond posted by Defendants. Accordingly, Defendants’ Unopposed Motion to Release

 Supersedeas Appeal Bond and Appeal Bond Rider [Doc. 466] is GRANTED. The Clerk of this

 Court shall release the Appeal Bond and the Appeal Bond Rider (Bond No. 9278031) issued on

 Defendants’ behalf by Fidelity and Deposit Company of Maryland to counsel for Defendants.

        IT IS SO ORDERED.

                                                    ENTER:

                                                    ________________________
                                                    Debra C. Poplin
                                                    United States Magistrate Judge




                                                2

Case 3:13-cv-00641-DCP Document 469 Filed 09/09/19 Page 2 of 2 PageID #: 18437
